Citation Nr: 0030293	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  93-24 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for a right shoulder disorder.

2.  The propriety of the initial 30 percent evaluation 
assigned for asthma.
 
3.  The propriety of the initial 10 percent evaluation 
assigned for a cervical spine disability.

4.  The propriety of the initial noncompensable evaluation 
assigned for a left knee disability. 


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1991.  
The appeal arises from the April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, granting service connection for 
asthma, and for disabilities of the right shoulder, the left 
knee, and the neck.  The RO then assigned a 20 percent rating 
for the post operative status, right shoulder disorder, and 
assigned noncompensable ratings for asthma, a cervical spine 
disability, and a left knee disability.  Service connection 
and disability ratings for these disorders were assigned 
effective from August 1, 1991, the day following the date of 
separation from service. 

By a January 1996 decision the Board granted service 
connection for a left foot disability, thereby resolving that 
claim on appeal.  The Board then remand the remaining four 
issues - the four issues presently appealed - for development 
including to obtain current VA treatment records, to conduct 
contemporaneous clinical examinations, and to comply with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding the post 
operative right shoulder disorder, the cervical spine 
disability, and the left knee disability.  

By an August 1997 decision, the RO assigned a 30 percent 
disability rating for the veteran's asthma, and assigned a 10 
percent rating for the veteran's cervical spine injury, both 
effective August 1, 1991.  

Following completion of the remand development, the claims 
file was returned to the Board and in May 1998 the Board 
again remanded all the issues remaining on appeal for 
issuance of a VA Form 646 by the veteran's representative at 
the RO, as well as for consideration of a separate, 
compensable rating to be assigned for superficial scars 
associated with the veteran's post operative status, right 
shoulder disorder.  By a September 1998 rating decision, in 
pertinent part, the RO assigned a separate, 10 percent rating 
for scars of the right shoulder.  The veteran did not appeal 
that 10 percent rating, and that rating is accordingly not 
the subject of a current appeal.  However, the current appeal 
regarding the propriety of the initial 20 percent evaluation 
assigned for a post operative status right shoulder disorder 
(other than superficial scar) remains an issue on appeal, and 
is considered herein by the Board. 

In the course of appeal the veteran testified before a 
hearing officer at the RO in June 1993.  A transcript of that 
hearing is included in the claims folder.  

The issues regarding the propriety of the initial 30 percent 
evaluation assigned for asthma, the propriety of the initial 
10 percent evaluation assigned for a cervical spine 
disability, and the propriety of the initial noncompensable 
evaluation assigned for a left knee disability, are all the 
subject of remand, below.  


FINDING OF FACT

For the entire period beginning on the August 1, 1991 
effective date of service connection, the veteran's post 
operative status right shoulder disorder has been disabling 
to a degree equivalent to limitation of motion of the major 
shoulder to 25 degrees from the side.  


CONCLUSION OF LAW

The requirements for a rating of 40 percent, but no more, are 
met for a post operative status right (major) shoulder 
disorder for the entire appeal period, beginning on the 
effective date of service connection, August 1, 1991.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5201 (1999); Fenderson v. West, 12 Vet. App. 
119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran first submitted a claim for service connection 
for a right shoulder disorder upon his separation from 
service in July 1991, and an effective date of August 1, 1991 
was assigned for service connection for a post operative 
status, right shoulder disorder.  The current appeal arises 
from disagreement with the rating assigned effective from 
that date of initial service connection.  

VA X-rays of the right shoulder in April 1992, with anterior-
posterior views in neutral and external rotation, showed a 
separated acromioclavicular joint with elevation of the outer 
end of the clavicle.  There was also some irregularity of the 
greater tuberosity of the humerus suggestive of possible old 
injury at that site.  There was no recent fracture or 
dislocation or evidence of bursal calcification. 

In June 1992 the veteran underwent VA hospitalization for 
right shoulder impingement syndrome.  Treatment consisted of 
surgical sub-acromial decompression.  Surgically, the veteran 
was found to have an extremely tight subacromial space which 
was improved by a loosening acromioplasty.  He also had some 
areas of boggy bursitis which were excised.  Right 
impingement syndrome was diagnosed.  A post-operative course 
involved wearing his arm in a sling, and alternating with 
performance of pendulum exercises and icing.  

At a hearing before an RO hearing officer in June 1993, the 
veteran testified that he was right-handed, and that he had 
difficulty lifting his right arm due to his shoulder 
disability.  He also testified to a decrease in strength in 
the right arm, with a medical restriction of lifting no more 
than thirty pounds.
 
Upon VA orthopedic examination in September 1996, the 
veteran's history of right shoulder surgeries and recurrent 
dislocations was noted.  The veteran complained that 
following his most recent right shoulder surgery in June 
1992, the shoulder continued to give him significant pain, as 
well as a sensation of instability and subluxation with 
extensive reaching.  He reported only minimal improvement in 
the chronic right shoulder discomfort with use of Tylenol, 
and reported that Motrin gave him an upset stomach.  Upon 
examination, range of motion at the right shoulder was 
limited to 100 degrees forward flexion, 165 degrees 
abduction, 70 degrees internal rotation, 45 degrees external 
rotation, and 30 degrees posterior extension.  The examiner 
noted that there was significant pain upon abduction and 
external rotation.  Motions of the shoulder seemed to cause 
considerable fatigue.  The examiner assessed significant 
disability in the right shoulder affecting his ability to 
function.  

Upon VA orthopedic examination in June 1998, it was noted 
that the veteran dislocated his shoulder in service in 1978, 
that he thereafter suffered repeated dislocations of the 
shoulder in service, that a Putti-Platt procedure was 
performed in 1985, a reconstruction was performed in 1986, 
and a second reconstruction was performed in 1992.  The 
veteran currently had persisting dislocations and limitation 
of motion of the shoulder, with reports of arthritis of the 
shoulder.  Upon examination of the right shoulder, there was 
atrophy of the deltoid muscle, tenderness of the entire 
shoulder girdle to palpation, and hypesthesia in the forearm 
and the right hand.  Range of motion at the right shoulder 
was limited to 114 degrees forward flexion, 84 degrees 
abduction, 53 degrees internal rotation, 86 degrees external 
rotation, and 10 degrees adduction.  The examiner assessed 
that the veteran had recurrent subluxation of the right 
shoulder which would result in recurrent dislocations, but 
for the veteran's limiting of the stress placed upon the 
joint.  The examiner assessed that the shoulder would 
otherwise easily dislocate, and that the veteran accordingly 
had sever limitation of motion of the shoulder due to 
subluxation with potential for recurrent dislocation.  

Upon VA examination of the veteran's scars of the right 
shoulder in August 1998, functioning of the right upper 
extremity was also assessed.  A history of right shoulder 
dislocations and corrective surgeries was noted.  The veteran 
reported a toothache-like pain constantly present in the 
external and internal part of the shoulder, with radiation of 
tingling and aching from the front region of the shoulder 
down the right arm to the first three digits of the right 
hand.  He reported that the shoulder pain worsened with 
activity, changing from a tingling and aching sensation to a 
sharp knife-like sensation.  Upon examination, range of 
motion of the right shoulder was limited to 120 degrees 
flexion, 102 degrees abduction, 60 degrees internal rotation, 
90 degrees external rotation, and 10 degrees adduction.  The 
examiner diagnosed, in pertinent part, severe limitation of 
motion of the right shoulder due to recurrent dislocations 
and subluxations.  

Upon VA treatment evaluation including of the right shoulder 
in February 1999, the veteran's history was noted.  Upon 
examination, he was in no apparent distress.  There was 
crepitus of both shoulders, and good range of motion of both 
shoulders.  

Analysis

The Board notes that additional evidence was submitted by the 
veteran subsequent to the most recent Supplemental Statement 
of the Case in June 1999.  However, the veteran's 
representative waived RO review of this additional evidence 
prior to Board adjudication of the claim, as indicated by a 
written addendum on a September 2000 Hearing Memorandum 
contained within the claims folder.
 
Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The record reflects that the veteran is right-hand dominant.  
The veteran's post operative status, right shoulder disorder 
has been rated based on Diagnostic Code 5201, for limitation 
of motion of the arm.  Under that Diagnostic Code, where 
there is limitation of motion of the arm at shoulder level, a 
20 percent rating is assigned; where there is limitation of 
motion of the major arm to midway between the side and 
shoulder level, a 30 percent rating is assigned; where there 
is limitation of motion to 25 degrees from the side, a 40 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1999).  Normal range of motion of the shoulder is 
from zero to 180 degrees forward flexion, from zero to 180 
degrees abduction, and from zero to 90 degrees for both 
internal and external rotation.  38 C.F.R. § 4.71, Plate I 
(1999).  

The veteran's post operative status, right shoulder disorder 
may also be rated on the basis of recurrent dislocation at 
the scapulohumeral joint.  Under the applicable Code for the 
major arm, with infrequent episodes of dislocation and 
guarding of movement only at shoulder level, a 20 percent 
rating is assigned; with frequent episodes and guarding of 
all arm movements, a 30 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).   

In this case, the recent VA examinations in June 1998 and 
August 1998 assessed that the veteran had subluxation with 
potential for dislocation of the right shoulder equivalent to 
severe limitation of motion of the shoulder.  Other clinical 
evidence within the claims folder is consistent, showing 
limitation of motion of the shoulder and pain on undertaking 
motion with resulting ready fatigability.  Accordingly, 
considering appropriate rating criteria including the 
criteria outlined in 38 C.F.R. §§ 4.40, 4.45, and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board finds that a 40 percent rating is warranted for the 
veteran's post operative status right shoulder disorder based 
on disability equivalent to limitation of motion of the right 
shoulder to 25 degrees from the side.  Diagnostic Code 5201.  
A still higher disability evaluation is not warranted under 
applicable criteria on the basis of the evidentiary record.  
To warrant a higher rating of 50 percent there would have to 
be unfavorable ankylosis of the shoulder.  This veteran does 
not have any degree of ankylosis of the shoulder.  See 
Diagnostic Code 5200.  

The Board has reviewed the entire record and finds that the 
40 percent rating assigned by virtue of this decision for the 
post operative status right shoulder disorder reflects the 
most disabling this disorder has been since the veteran was 
discharged from service and filed his claim for service 
connection, which is the beginning of the appeal period.  
Thus, the Board has concluded that staged ratings for this 
disorder are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

A 40 percent initial evaluation, but no more, is granted for 
a post operative status right shoulder disorder, subject to 
the law and regulations governing the payment of monetary 
awards.


REMAND

Regarding the veteran's claim of entitlement to a higher 
initial evaluation for asthma than the 30 percent assigned, 
VA outpatient treatment records show that the veteran has 
both obstructive and restrictive respiratory or ventilatory 
defects, including asthma and chronic rhinitis.  The veteran 
has complained of cough, excess mucous production and 
wheezing interfering with sleep, as well as episodes of 
asthmatic difficulties requiring use of an inhaler and 
periodic physician follow-up.  The Board notes that the 
veteran was not afforded a VA examination in recent years to 
assess the extent of his asthma, so as to permit a 
determination of the correct disability rating to be 
assigned.  The Board notes that the veteran's bronchial 
asthma is evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The rating schedule for determining 
the disability evaluations for asthma were revised, effective 
October 7, 1996, subsequent to the veteran's filing his claim 
for an increased rating for this disability.  The Court has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v Derwinski, 1 
Vet. App. 308 (1991).  Therefore, a current VA respiratory 
examination, to include additional pulmonary function 
studies, must be conducted prior to further appellate 
consideration of the issue of an increased rating for 
bronchial asthma.

Regarding the veteran's claim of entitlement to a higher 
initial evaluation for a cervical spine disability than the 
10 percent assigned, the Board notes that while the veteran 
underwent a VA examination in June 1998 to assess the 
severity of that disability, the requirements as laid out by 
the Court in DeLuca v. Brown,  8 Vet.App. 202 (1995), were 
not satisfied.  In DeLuca, the Court held that when a 
Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered, and that an examination 
upon which the rating decision is based must adequately 
portray the extent of functional loss due to pain on 
undertaking motion, fatigue, weakness, and incoordination.  
The veteran's cervical spine disability has been rated by the 
RO as intervertebral disc syndrome under Diagnostic Code 
5293, which is appropriate based on clinical findings within 
the claims folder of a C5-C6 herniated disc with 
intervertebral neuropathic radiculopathy into the left upper 
extremity, with chronic pain in the neck as well as disabling 
pain in that the left upper extremity.  However, as was found 
at the June 1998 VA examination, the veteran also has 
limitation of motion of the neck due to his disability and, 
in any event, the DeLuca case and the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 also apply to ratings for intervertebral 
disc syndrome. 

Regarding the veteran's claim of entitlement to a higher 
initial evaluation for a left knee disability than the 
noncompensable rating assigned, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1999), and DeLuca v. Brown,  8 Vet.App. 202 
(1995), must be considered, as noted above.  In addition, the 
Board points out that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and Diagnostic Code 5257, for other disability of the knee 
including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98 (August 14, 1998) indicated that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  It is only required that 
the claimant's degree of limitation of motion meet at least 
the criteria for a zero-percent rating under Diagnostic Codes 
5260 and/or 5261 or that there be arthritis with evidence of 
painful motion.  These distinct bases for disability ratings 
for the veteran's service-connected left knee disorder, as 
well as 38 C.F.R. §§ 4.40 and 4.45, and the Court's decision 
in DeLuca, supra, must be considered.

The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his asthma, 
cervical spine disability, and left knee 
disability since June 1996, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record 
for these disorders should then be 
requested and associated with the claims 
folder. 

2. The RO should afford the veteran a VA 
respiratory examination to determine the 
current degree of severity of his 
bronchial asthma. All pertinent clinical 
findings should be reported in detail. 
The claims folder, including a copy of 
this remand, should be made available to 
the examiner for review prior to 
examining the veteran.  The examiner 
should state in the examination report 
that the claims folder has been 
reviewed. All necessary special studies, 
to include pulmonary function testing, 
must be performed and all pertinent 
clinical findings and pulmonary test 
findings reported in detail.  This means 
that the pulmonary function testing must 
be interpreted precisely in the terms 
called for under the current provisions 
of Diagnostic Code 6602.  As regards the 
old rating criteria (prior to October 7, 
1996) the examiner must describe the 
frequency of asthma attacks, the extent 
of dyspnea on exertion and whether the 
asthma is mild, moderate, severe or 
pronounced in degree.

3.  The veteran should be afforded a VA 
examination to determine the degree of 
severity of his service-connected 
cervical spine disability and left knee 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination.  
The examiner should indicate on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
pertaining to the cervical spine 
disability and the left knee disability 
should be reported in detail.  

Regarding the cervical spine disability, 
the examiner should conduct range of 
motion testing of the cervical spine, 
specifying the range of motion in 
degrees, and comment as to whether there 
is slight, moderate, or severe limitation 
of motion of the cervical spine.  The 
examiner should also state whether the 
veteran's cervical intervertebral disc 
syndrome is moderate with recurring 
attacks, severe with recurring attacks 
and intermittent relief, or pronounced 
with little intermittent relief.  

Regarding the left knee disability, the 
knee must be examined without any brace 
or assistive device.  Any braces or 
assistive devices used by the veteran 
should, however, be described in the 
examination report.  The examiner should 
ascertain the nature and extent of any 
arthritis, and also note any subluxation 
and/or instability.  If subluxation or 
instability is present, the examiner 
should state whether it is less than 
slight, slight, moderate, or severe in 
degree.  Limitation of motion of the knee 
in both flexion and extension should be 
specified in degrees. A full range of 
motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (1999).

For both the cervical spine disability 
and the left knee disability, the 
examiner should separately comment on the 
effects of each disability upon the 
veteran's ordinary activity and how any 
pain associated with each disability 
impairs him functionally, particularly in 
the work- place, specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), as applicable.
 
4. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examinations do not 
fully comply, including review of the 
claims file, the examination report(s) 
must be returned for corrective action.

5.  The RO should then readjudicate the 
appealed claims.  If the determinations 
remain adverse to the veteran, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 



